Case 0:20-cv-60299-KMM Document 11 Entered on FLSD Docket 04/15/2020 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:20-cv-60299-KMM

  TIFFANY (NJ) LLC,

         Plaintiff,
  v.

  THE INDIVIDUALS, PARTNERSHIPS, AND
  UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE "A”,

         Defendants.
                                                         /

       ORDER GRANTING MOTION FOR ALTERNATIVE SERVICE OF PROCESS

         THIS CAUSE came before the Court upon Plaintiff Tiffany (NJ) LLC’s (“Plaintiff”) Ex

  Parte Motion for Order Authorizing Alternative Service. (“Mot.”) (ECF No. 9). Therein, Plaintiff

  requests an order authorizing service of process on Defendants1 via electronic mail (“e-mail”) and

  website posting. Id. at 2.

         In the Complaint (“Compl.”) (ECF No. 1), Plaintiff brings claims of trademark

  counterfeiting and infringement, false designation of origin, common law unfair competition, and

  common law trademark infringement against Defendants, whom reside and operate in foreign

  jurisdictions. Compl. ¶¶ 1, 7. Specifically, Plaintiff alleges that Defendants are promoting and

  otherwise advertising, distributing, selling and/or offering counterfeit products for sale in internet-

  based e-commerce stores. Id. ¶ 25.




  1
    Defendants are unknown individuals, partnerships, or unincorporated associations as set forth
  in Schedule “A” of this Order.
Case 0:20-cv-60299-KMM Document 11 Entered on FLSD Docket 04/15/2020 Page 2 of 7



         Federal Rule of Civil Procedure 4(h)(2) authorizes service of process on a foreign business

  entity in the manner prescribed by Rule 4(f) for individuals. Fed. R. Civ. P. 4(h)(2). And, pursuant

  to Federal Rule of Civil Procedure 4(f)(3), a district court may direct service at a place not within

  any judicial district of the United States by “other means not prohibited by international

  agreement.” Chanel, Inc. v. Zhixian, Case No. 10-CV-60585, 2010 WL 1740695, at *2 (S.D. Fla.

  Apr. 29, 2010) (quoting Fed. R. Civ. P. 4(f)(3)). Thus, service under Rule 4(f)(3) is appropriate

  when alternate service is (1) not prohibited by international agreement; and (2) directed by the

  court. See id. If an international agreement does not preclude the means of services, “[a] court

  acting under Rule 4(f)(3) . . . remains free to order alternative means of service where a signatory

  nation has not expressly objected to those means.” Louis Vuitton Malletier, S.A. v. louis-

  vuittononlines.org, Case No. 17-cv-61033-BLOOM/Valle, 2017 WL 10741870, at *1 (S.D. Fla.

  May 31, 2017) (citation omitted).

         “[T]he decision to issue an order allowing service by alternate means lies solely within the

  discretion of the district court.” Chanel, Inc. v. Lin, Case No. 08–23490–CIV, 2009 WL 1034627,

  at *1 (S.D. Fla. Apr. 16, 2009) (citing Prewitt Enters., Inc. v. Org. of Petroleum Exporting

  Countries, 353 F.3d 916, 921 (11th Cir. 2003)); see also Rio Props., Inc. v. Rio Intern. Interlink,

  284 F.3d 1007, 1018 (9th Cir. 2002) (“[W]e leave it to the discretion of the district court to balance

  the limitations of email service against its benefits in any particular case.”). Nonetheless, alternate

  methods of service must fulfill due process requirements. Lin, 2009 WL 1034627, at *2.

  Constitutional due process requires only that service of process provide “notice reasonably

  calculated, under all the circumstances, to apprise interested parties of the pendency of the action

  and afford them an opportunity to present their objections.” Mullane v. Cent. Hanover Bank &

  Trust Co., 339 U.S. 306, 314 (1950) (citations omitted).
Case 0:20-cv-60299-KMM Document 11 Entered on FLSD Docket 04/15/2020 Page 3 of 7



         Here, service by e-mail and web publication is not prohibited by international agreement.

  Tiffany’s alleges that Defendants reside in, operate from, or otherwise redistribute the

  counterfeiting products from the People’s Republic of China (“China”). Mot. at 14. “[T]he United

  States and China are signatories to the Hague Convention on the Service Abroad of [Judicial and]

  Extra-Judicial Documents in Civil and Commercial Matters (the “Hague Convention”), [and] the

  Hague Convention does not specifically preclude service by e-mail and publication service.”

  Karsten Manufacturing Corp. v. Store, Case No. 18-61624-CIV-ALTONAGA/Seltzer, 2018 WL

  8060707, at * 1 (S.D. Fla. July 26, 2018). Moreover, “[w]here a signatory nation has objected to

  the alternative means of service provided by the Hague Convention, that objection is expressly

  limited to those means and does not represent an objection to other forms of service, such as e-

  mail or publication.” Id. And, China has not expressly objected to service via e-mail or website

  posting. See N. Face Apparel Corp. v. Individuals, P’ships, and Unincorporated Ass’n Identified

  on Schedule “A”, No. 19-62684-CIV-SMITH, 2019 WL 8324273, at *1 (S.D. Fla. Nov. 18, 2019).

  Therefore, service via e-mail and website posting is not prohibited by international agreement.

         Additionally, Plaintiff has demonstrated that the proposed alternative method of service

  will provide “notice reasonably calculated, under all the circumstances, to apprise interested

  parties of the pendency of the action and afford them an opportunity to present their objections.”

  Mullane, 339 U.S. at 314 (citations omitted). Defendants have structured their e-commerce store,

  photo album, and Internet website businesses so that the sole means for customers to purchase

  Defendants’ products is by placing an order electronically. Decl. of Gigante (“Gigante Decl.”)

  (ECF No. 9–1) ¶¶ 3–10. Defendants take and confirm orders online or via electronic messaging

  and rely on electronic means to receive payment. Id. Due to the Internet-based nature of their

  business, each Defendant has at least one form of electronic means of contact which is reliable and
Case 0:20-cv-60299-KMM Document 11 Entered on FLSD Docket 04/15/2020 Page 4 of 7



  thus, “reasonably calculated, under all the circumstances, to apprise interested parties of the

  pendency of the action and afford them an opportunity to present their objections.” Mullane, 339

  U.S. at 314 (citations omitted).

          Accordingly, UPON CONSIDERATION of the Motion, the pertinent portions of the

  record, and being otherwise fully advised in the premises, it is ORDERED AND ADJUDGED that

  the Motion is GRANTED. Plaintiff shall serve the Summons, Complaint, and all future filings

  upon each Defendant:

       1. Electronically via e-mail by providing the address to Plaintiff’s designated serving notice

          website to Defendants via the e-mail accounts provided by that Defendant (i) as part of the

          data related to its e-commerce store, photo album, or domain name, including customer

          service e-mail addresses, and onsite contact forms, or (ii) via the e-commerce marketplace

          platforms, social media websites, or image hosting website e-mail for their respective e-

          commerce stores and photo albums, including private messaging applications and/or

          services, or via the registrar of record for their respective domain names; and

       2. via publication by posting a copy of the same on the website available at

          http://servingnotice.com/TfX6wk/index.html.

                                                               15th day of April, 2020.
          Done and ordered in Chambers at Miami, Florida, this ____



                                                    K. MICHAEL MOORE
                                                    CHIEF UNITED STATES DISTRICT JUDGE

  c:      Counsel of record
Case 0:20-cv-60299-KMM Document 11 Entered on FLSD Docket 04/15/2020 Page 5 of 7



                                    Schedule “A”
             DEFENDANTS BY NUMBER, SELLER ID, SUBJECT DOMAIN
                      NAME, AND MEANS OF CONTACT

    Def.          Defendant / Seller ID /
                                                        Means of Contact
    No.           Subject Domain Name
     1     GUOGUOSHENGYI BEANS Store        https://www.aliexpress.com/store/4991400
     2     sicily Store                     https://www.aliexpress.com/store/5478104
     3     Suri Store                       https://www.aliexpress.com/store/5484262
     4     Alex_alex                        https://www.dhgate.com/store/21273789
     5     Amazingjewelrystore              https://www.dhgate.com/store/20771635
     6     aoostore                         https://www.dhgate.com/store/21022336
     7     beichongjewelry                  https://www.dhgate.com/store/20325209
     8     brose1                           https://www.dhgate.com/store/20198299
     9     cocoluxury                       https://www.dhgate.com/store/21242009
    10     designer_a_lee                   https://www.dhgate.com/store/21259949
    11     dh shopping02                    https://www.dhgate.com/store/21175412
    12     dhgate_flash                     https://www.dhgate.com/store/21187652
    13     domesticcat                      https://www.dhgate.com/store/21211044
    14     emily_jewelry                    https://www.dhgate.com/store/20783971
    15     jewelry_farr                     https://www.dhgate.com/store/21153428
    16     Ligongda6                        https://www.dhgate.com/store/21211889
    17     mickeybigmouse                   https://www.dhgate.com/store/21175418
    18     perfect_deal                     https://www.dhgate.com/store/21332285
    19     uppoint                          https://www.dhgate.com/store/21159557
    20     womanworldltd                    https://www.dhgate.com/store/20106363
    21     xinshiji6688                     https://www.dhgate.com/store/21194989
    22     Xixis                            https://www.dhgate.com/store/21100617
    23     yingwei9688                      https://www.dhgate.com/store/21285645
    24     zj475633650                      https://www.dhgate.com/store/21043396
    25     a8903                            https://www.dhgate.com/store/21224967
    26     aa89650002                       https://www.dhgate.com/store/21155319
    27     Acooll                           https://www.dhgate.com/store/21016521
    28     Ameis                            https://www.dhgate.com/store/20776158
    29     az2027                           https://www.dhgate.com/store/21200104
    30     carla2                           https://www.dhgate.com/store/21169635
    31     cc89650004                       https://www.dhgate.com/store/21156328
    32     cgnfgnfdb                        https://www.dhgate.com/store/21415215
    33     Claire008                        https://www.dhgate.com/store/20929680
    34     colorfuljewelry1                 https://www.dhgate.com/store/20766823
Case 0:20-cv-60299-KMM Document 11 Entered on FLSD Docket 04/15/2020 Page 6 of 7



     35   Cygj111                       https://www.dhgate.com/store/21091164
     36   dodogogo                      https://www.dhgate.com/store/21424032
     37   Dunhang05                     https://www.dhgate.com/store/21037653
                                        pinkhenan@gmail.com
     38   Enjoy_time                    https://www.dhgate.com/store/20755081
     39   Farr0118                      https://www.dhgate.com/store/21185013
     40   Gg1125                        https://www.dhgate.com/store/21251954
     41   go888store                    https://www.dhgate.com/store/21200507
     42   goodluckjewelry8              https://www.dhgate.com/store/21388689
     43   Goodsyiwu                     https://www.dhgate.com/store/19956338
     44   Goood4store                   https://www.dhgate.com/store/21200508
     45   hk2019008                     https://www.dhgate.com/store/21171599
     46   Hot4u                         https://www.dhgate.com/store/21200836
     47   Jiangjiarong                  https://www.dhgate.com/store/21284639
     48   Junemay                       https://www.dhgate.com/store/21016220
     49   kewl333                       https://www.dhgate.com/store/21438422
     50   lifengxia2020                 https://www.dhgate.com/store/21400194
     51   Lovejeweley2017               https://www.dhgate.com/store/21045080
     52   lxh849880872                  https://www.dhgate.com/store/20972538
     53   Mandyjewelry02                https://www.dhgate.com/store/21059845
     53   mandyjewelry.cn               286342755@qq.com szpanmoer@163.com
                                        15368967@qq.com
     53   18038178719                   286342755@qq.com WhatsApp: +86180 9891
                                        2518
     54   nuokesasi                     https://www.dhgate.com/store/21386404
     55   qiye005                       https://www.dhgate.com/store/21410882
     56   qiye006                       https://www.dhgate.com/store/21410784
     57   qiye007                       https://www.dhgate.com/store/21410785
     58   qiye008                       https://www.dhgate.com/store/21410884
     59   Uphot                         https://www.dhgate.com/store/21159556
     60   Ustore8                       https://www.dhgate.com/store/21200501
     61   w0040                         https://www.dhgate.com/store/21432502
     62   w0043                         https://www.dhgate.com/store/21433215
     63   wanshihengtong                https://www.dhgate.com/store/21345787
     64   xiaohongliang2020             https://www.dhgate.com/store/21403359
     65   Xiaopi1008                    https://www.dhgate.com/store/20368185
     66   Xuancaijewellery              https://www.dhgate.com/store/20769535
     67   yaoming_logo                  https://www.dhgate.com/store/21239948
     68   Yijo                          https://www.dhgate.com/store/21150842
     69   z632529                       https://www.dhgate.com/store/21211678
Case 0:20-cv-60299-KMM Document 11 Entered on FLSD Docket 04/15/2020 Page 7 of 7



     70   Zj501288                      https://www.dhgate.com/store/20087400
     71   Zzzstore                      https://www.dhgate.com/store/21021916
                                        332164401@qq.com
     72   sylvia77love                  sevenfantastic@hotmail.com WhatsApp: +86
                                        135 4448 9828
     73   AD-Hanjin31                   support@joom.com
     74   irene1                        support@joom.com
     75   One More Chance               support@joom.com
     76   FASHION                       luxedaze@outlook.com
          women fashion                 https://wanelo.co/women_fashion
     77   My Jersey Shop
          myjerseysshop                 https://wanelo.co/myjerseysshop
     78                                 https://www.wish.com/merchant/583294ce15
          Yiwu wholesale mall           91451165f12d50
